The Honorable Roger Rorie State Representative P.O. Box 136 Fox, Arkansas 72051-0136
Dear Representative Rorie:
This is in response to your request for an opinion on the following question:
  Is Arkansas Code Annotated of 1987 Section  7-9-113(c), which requires publication only once of the full text of a constitutional amendment referred to the people by the General Assembly and then at an unspecified length of time before the election consistent with and valid under Article 19, section  22 of the Arkansas Constitution?
I must decline to provide an opinion on this question in light of this office's long-standing policy against issuing opinions on questions which are the subject of pending litigation. The issue you have raised is currently before a Pulaski County Chancery Court. See Walmsley v. McCuen. Pulaski County Chancery Court (4th Div. No. 94-4645). An answer will be provided through the judicial process.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW cyh